2710 Wycliff Road Raleigh, North Carolina 27607-3033 Telephone (919) 783-4603 Facsimile (919) 783-4535 Email roselyn.bar@ martinmarietta.com Roselyn R. Bar Senior Vice President, General Counsel and Corporate Secretary May 29, 2014 Martin Marietta Materials, Inc. Registration Statement on Form S-4 (File No. 333-194288) Via EDGAR Mr. John Reynolds Assistant Director Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C.20549 Dear Mr. Reynolds: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), Martin Marietta Materials, Inc. (the “Company”) hereby requests that the effective date of the above referenced Registration Statement (the “Registration Statement”) be accelerated so that the Registration Statement, as then amended, becomes effective under the Securities Act by 9:30 a.m., eastern time on May 30, 2014, or as soon thereafter as practicable. The Company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. It would be appreciated if, as soon as the Registration Statement is declared effective, you would so inform the Company’s counsel, Scott Barshay at (212) 474-1009 or George Schoen at (212) 474-1740, and then send written confirmation to the addressees listed on the cover page of the Registration Statement. Sincerely, Martin Marietta Materials, Inc. /s/ Roselyn R. Bar Roselyn R. Bar Senior Vice President, General Counsel & Corporate Secretary
